210 S.W.3d 644 (2006)
David DRICHAS, Appellant,
v.
The STATE of Texas.
No. PD-0381-06.
Court of Criminal Appeals of Texas.
December 20, 2006.
Troy Hornsby, Texarkana, for Appellant.
Nicole Habersang, Asst. Criminal District Atty., Texarkana, Matthew Paul, State's Atty., Austin, for State.


*645 OPINION

PER CURIAM.
A jury found Appellant guilty of evading detention and assessed punishment at confinement for 99 years. The Court of Appeals reversed the conviction based on its conclusion that the evidence was factually insufficient pursuant to Zuniga v. State, 144 S.W.3d 477 (Tex.Crim.App.2004). Drichas v. State, 187 S.W.3d 161 (Tex.App.-Texarkana 2006).
The State has filed a petition for discretionary review contending that the Court of Appeals erred in its factual sufficiency review and that the factual-sufficiency standard of review is flawed. Recently, in Watson v. State, 204 S.W.3d 404 (Tex. Crim.App.2006), we overruled the reformulated factual-sufficiency standard of review introduced in Zuniga.
The Court of Appeals in the instant case did not have the benefit of our opinion in Watson. Accordingly, we grant the State's petition for discretionary review, vacate the judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of our opinion in Watson.